977 A.2d 345 (2009)
In re Bradley David SCHWARTZ, Respondent. Bar Registration No. 191965.
No. 09-BG-435.
District of Columbia Court of Appeals.
July 16, 2009.
Before: RUIZ and GLICKMAN, Associate Judges, and TERRY, Senior Judge.

ORDER
PER CURIAM.
On consideration of the certified copy of the order issued by the Court of Appeals of Maryland disbarring respondent by consent, see Attorney Grievance Comm'n of Maryland v. Schwartz, 408 Md. 34, 968 A.2d 139 (2009), this court's May 18, 2009, order suspending respondent from the practice of law pending final disposition by this court, and Bar Counsel's June 29, 2009, Statement Regarding Reciprocal Discipline recommending disbarment as identical reciprocal discipline, and it appearing that respondent has filed no response or opposition to the recommendation, it is
ORDERED that Bradley David Schwartz is hereby disbarred from the practice of law in the District of Columbia. *346 See In re Addams, 579 A.2d 190, 191 (D.C. 1990) (en banc). It is
FURTHER ORDERED that, for purposes of reinstatement, this disbarment will not commence until such time as respondent files an affidavit that fully complies with the requirements of D.C. Bar. R. XI, § 14(g).